As filed with the Securities and Exchange Commission on April 29, 2010 1933 Act File No. 02-90946 1940 Act File No. 811-4015 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 157 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 160 x EATON VANCE MUTUAL FUNDS TRUST (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on May 1, 2010 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Large-Cap Core Research Portfolio and Tax-Managed Growth Portfolio have also executed this Registration Statement. Eaton Vance Tax-Managed Growth Fund 1.1 Class A Shares - ETTGX Class B Shares - EMTGX Class C Shares - ECTGX Class I Shares - EITMX Eaton Vance Tax-Managed Growth Fund 1.2 Class A Shares - EXTGX Class B Shares - EYTGX Class C Shares - EZTGX Class I Shares - EITGX Diversified funds seeking long-term, after-tax returns for investors Prospectus Dated May 1, 2010 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This Prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. Table of Contents Fund Summaries 3 Tax-Managed Growth Fund 1.1 3 Tax-Managed Growth Fund 1.2 7 Important Information Regarding Fund Shares 11 Investment Objectives & Principal Policies and Risks 12 Management and Organization 15 Valuing Shares 16 Purchasing Shares 16 Sales Charges ^ 20 Redeeming Shares ^ 22 Shareholder Account Features ^ 23 Additional Tax Information ^ 24 Financial Highlights ^ 26 Tax-Managed Growth Fund 1.1 ^ 26 Tax-Managed Growth Fund 1.2 ^ 29 Eaton Vance Tax-Managed Growth Funds 2 Prospectus dated May 1, 2010 Fund Summaries Tax-Managed Growth Fund 1.1 Investment Objective The Funds investment objective is to achieve long-term, after-tax returns for shareholders through investing in a diversified portfolio of equity securities.The Fund currently invests its assets in Tax-Managed Growth Portfolio, a separate registered investment company with the same objective and policies as the Fund. Fees and Expenses of the Fund ^ This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a reduced sales charge if you invest, or agree to invest over a 13-month period, at least $50,000 in Eaton Vance Funds. More information about these and other discounts is available from your financial intermediary and in Sales Charges beginning on page ^ 20 of this Prospectus and page ^ 23 of the Funds Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Class I Maximum Sales Charge (Load) (as a percentage of offering price) 5.75% None None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at purchase or redemption) None 5.00% 1.00% None Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Class A Class B Class C Class I Management Fees 0.
